ON PETITION FOR REHEARING.
Petition for rehearing herein indicates that counsel for appellee do not fully apprehend the opinion of the court. The prime question is whether the allegations of the bill of complaint seeking a foreclosure of the lien of tax sale certificates are sufficient to show that the description of the lands in making the assessments, as appears by the tax sale certificates, complies with the requirements of the statute regulating assessments for taxation of lands alleged to be a part of "a private survey." The opinion states that: "There is no allegation of the record in Wakulla County of a plat of the Hartsfield Survey in Forbes Purchase, or of any other record
referring to Hartsfield Survey of land in Forbes Purchase in Wakulla County, Florida. Any recorded deed of conveyance of land describing land as being in Hartsfield Survey, Wakulla County, Florida, would be a record reference to the survey."
It is alleged that H.S. as used means Hartsfield Survey, but there is no reference to any record in Wakulla County of conveyances of land described as being in Hartsfield Survey.
The description of the land in making the assessment, *Page 882 
as appears by the tax sale certificates, may be shown to be legally sufficient by appropriate allegations and proofs of essential facts to meet the requirements of the assessment statute; and the opinion herein indicates wherein the allegations of the bill of complaint are insufficient to show the assessment was made in compliance with the assessment statute. Sec. 920 (718) C.G.L.
Rehearing denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.
DAVIS, J., concurs in the opinion as an interpretation of Supreme Court's previous decision and opinion in this case, but does not recede from his previous position that decree appealed from should have been affirmed. *Page 883